      1:19-cv-02362-JMC         Date Filed 03/04/21      Entry Number 21        Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Wendell E. Hughes,                  )
                                    )                   Civil Action No.: 1:19-02362-JMC
                      Plaintiff,    )
                                    )                                   ORDER
              v.                    )
                                    )
Andrew Saul,                        )
Commission of Social Security       )
Administration,                     )
                                    )
                      Defendant.    )
___________________________________ )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on June 5, 2020. (ECF No. 15.) The Report addresses Plaintiff

Wendell E. Hughes’ (“Plaintiff”) claim for disability insurance benefits (“DIB”) and recommends

that the court affirm the decision of the Commissioner of Social Security Administration (“the

Commissioner”). (Id. at 1.) For the reasons stated herein, the court ACCEPTS the Report (id.)

and AFFIRMS the decision of the Commissioner.

                               I.      RELEVANT BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (See ECF No. 15.) As brief background, Plaintiff filed an

application for DIB that was denied initially and on reconsideration. (Id. at 2.)

       After a hearing was held on February 16, 2018, an administrative law judge (“ALJ”) denied

Plaintiff’s claim in a decision dated August 21, 2018. (Id.) The Appeals Council (“Council”)

subsequently denied Plaintiff’s request for review. (Id.) Thus, the ALJ’s decision became the

final decision of the Commissioner. Moody v. Chater, No. 95–1066, 1995 WL 627714, at *1 (4th

Cir. Oct. 26, 1995) (stating that an ALJ’s decision was the final decision of the Commissioner

                                                 1
      1:19-cv-02362-JMC          Date Filed 03/04/21      Entry Number 21         Page 2 of 6




when the Council denied a request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th

Cir. 2005) (holding that the Commissioner’s “final decision” includes when the Council denies a

request for review). Plaintiff filed the instant action on August 21, 2019. (ECF No. 1.)

       In the Report, the Magistrate Judge first concluded that the additional evidence submitted

to the Council did not render the ALJ’s assessment as to Plaintiff’s hearing impairment

unsupported by substantial evidence. (ECF No. 15 at 35.) The evidence did not show Plaintiff’s

speech discrimination with use of his hearing aid, was rendered prior to Plaintiff’s alleged

disability onset date, did not affect the validity of the ALJ’s reasoning, and did not concern how

Plaintiff’s hearing loss affected his ability to work over the relevant period. (Id. at 31, 33.)

Additionally, Plaintiff neglected to explain his failure to submit the evidence for the ALJ’s review.

(Id. at 33.) Second, the Magistrate Judge found that the ALJ correctly evaluated Plaintiff’s ability

to perform past relevant work (“PRW”). (Id. at 41.) The ALJ properly considered Plaintiff’s and

Plaintiff’s wife’s allegations as to work related functions Plaintiff could not perform but found that

the evidence generally supported Plaintiff’s ability to perform the duties of his work as a

reclamation supervisor. (Id.) Third, the Magistrate Judge determined that the ALJ adequately

explained Plaintiff’s residual functional capacity (“RFC”) assessment for light work because the

ALJ discussed the relevant evidence and thoroughly evaluated and resolved conflicting evidence.

(Id. at 43.) Finally, the Magistrate Judge concluded that the ALJ did not err in finding that a cane

was not medically required. (Id. at 46.) The ALJ acknowledged Plaintiff’s allegation as to cane

use but cited evidence to the contrary. (Id.) As a result, the Report recommended that the court

affirm the Commissioner’s decision. (Id.)




                                                  2
      1:19-cv-02362-JMC         Date Filed 03/04/21       Entry Number 21        Page 3 of 6




       The parties were apprised of their opportunity to file specific objections to the Report on

June 5, 2020. (ECF No. 15 at 48.) On June 18, 2020, Plaintiff filed two Objections to the Report.

(ECF No. 16.) The Commissioner replied to Plaintiff’s Objections on July 2, 2020. (ECF No. 17.)

                                 II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive[.]” 42 U.S.C. § 405(g). While the court

is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s final

decision is “limited to determining whether the findings are supported by substantial evidence and

whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988, 990 (4th

Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a scintilla,

but less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). When

assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the



                                                 3
      1:19-cv-02362-JMC          Date Filed 03/04/21      Entry Number 21         Page 4 of 6




[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                          III.    ANALYSIS

       Plaintiff first contends that the Council erred in declining to remand the case to the ALJ for

consideration of new evidence documenting Plaintiff’s hearing loss in light of Meyer v. Astrue,

662 F. 3d 700 (4th Cir. 2011) and Sims v. Apfel, 530 U.S. 103 (2000). (ECF No. 16 at 1-2.) He

also asserts that the ALJ failed to sufficiently explain how Plaintiff could perform PRW. (Id. at

3.) The Commissioner claims that the court should overrule Plaintiff’s Objections because

“Plaintiff essentially argues that the Magistrate Judge erred in not accepting the arguments made

in his initial brief” and such “issues have been fully presented in this case and addressed in detail

by [the] Magistrate Judge[.]” (ECF No. 17 at 1.)

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327

F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary for a district court

to undertake when a party seeks to rehash general arguments that were already addressed in a

magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Christy S.

o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va. Sept. 11, 2019)




                                                  4
      1:19-cv-02362-JMC         Date Filed 03/04/21       Entry Number 21        Page 5 of 6




(restating arguments “does not constitute an objection for the purposes of district court review”)

(citation and internal marks omitted).

       Here, the court concludes that Plaintiff’s Objections restate arguments adequately

addressed by the Report.      (See ECF No. 15 at 20-46.)         Moreover, Plaintiff’s Objections

substantively mirror the arguments raised in prior briefing. Like Plaintiff’s Objections, Plaintiff’s

Brief argues that “Plaintiff’s application for benefits should be remanded for administrative

consideration of new evidence documenting hearing loss” under Meyer, 662 F. 3d 700 and Sims,

530 U.S. 103 and the “ALJ fail[ed] to explain how the evidence supports a finding that [Plaintiff]

could perform his past work[.]” (ECF No. 9 at 13, 17, 20.)

       A de novo review is thus unnecessary because Plaintiff has “failed to guide the [c]ourt

towards specific issues needing resolution[.]” Nichols, 100 F. Supp. 3d at 498 (holding that a

claimant failed to raise specific objections when he repeated arguments raised in his initial brief).

The court declines to hear Plaintiff’s rehashed arguments. Orpiano, 687 F.2d at 47. The court

finds that the Report adequately addresses Plaintiff’s Objections, is well-reasoned, and properly

analyzes the issues raised by Plaintiff. See Fray v. Berryhill, No. 6:16-2916-TMC, 2018 WL

1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate Judge’s report in which the court

concurred “with both the reasoning and the result”). Therefore, the court adopts the Report herein

and overrules Plaintiff’s Objections.

                                         IV.   CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 15) and incorporates it herein.

Accordingly, the court AFFIRMS the decision of the Commissioner of Social Security

Administration.



                                                 5
     1:19-cv-02362-JMC     Date Filed 03/04/21   Entry Number 21       Page 6 of 6




      IT IS SO ORDERED.




                                             United States District Judge

March 4, 2021
Columbia, South Carolina




                                         6
